UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4494


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KELSEY LENTRELL KINARD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00486-TLW-2)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelsey Lentrell Kinard, Appellant Pro Se.       Arthur Bradley
Parham, Assistant United States Attorney, Rose Mary Parham,
OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

              Kelsey      Lentrell      Kinard      appeals     the    district          court’s

amended      judgment      granting     the    Government’s           Fed.    R.    Crim.    P.

35(b)   motion.          To     the   extent       that   Kinard’s      claim       that    the

district court failed to consider various factors in determining

the extent of the sentence reduction challenges the lawfulness

of    the     district        court’s     sentencing           methodology,         we     have

jurisdiction over Kinard’s appeal.                    See United States v. Davis,

679 F.3d 190, 194 (4th Cir. 2012).                    We have reviewed the record

and   find    no    reversible        error.        Accordingly,        we    affirm.        We

dispense      with       oral    argument      because         the    facts        and    legal

contentions        are   adequately      presented        in    the    materials          before

this court and argument would not aid the decisional process.


                                                                                     AFFIRMED




                                               2